IN THE SUPREME COURT OF THE STATE OF NEVADA


TRENT LAWRENCE GETTY,                                   No. 70281
Petitioner,
vs.
THE NINTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
DOUGLAS; AND THE HONORABLE
NATHAN TOD YOUNG, DISTRICT
                                                           FILE
JUDGE,                                                     MAY 0 4 2016
Respondents,                                              TRACIE K. LINDEMAN
   and                                                 CLERK QF.SLIPREME COURT
                                                      BY
THE STATE OF NEVADA,                                        DEPUTY CLERK

Real Party in Interest.

                      ORDER DENYING PETITION

            This original petition for a writ of mandamus or prohibition
challenges a district court order denying a motion to dismiss an amended
information on the ground that it does not properly set forth the
requirements for the charged offense of first-degree felony murder. 1
Because petitioner can challenge the district court's decision on appeal in
the event that he is convicted, NRS 177.015(3); NRS 177.045, he has a
plain, speedy, and adequate remedy at law and, therefore, this court's
intervention by way of an extraordinary writ is not warranted, NRS
34.170. Petitioner has not pointed to any circumstances that reveal
urgency or strong necessity for this court to intervene even though there is

      'In the alternative, petitioner seeks a writ of prohibition. Because
the district court had jurisdiction to consider petitioner's motion to dismiss
the amended information, a writ of prohibition is inappropriate. See NRS
34.320.
                an alternative remedy available.   Cf. Salaiscooper v. Eighth Judicial Dist.
                Court, 117 Nev. 892, 901-02, 34 P.3d 509, 515-16 (2001) (concluding that
                review through writ petition was warranted even though there was an
                alternative remedy where there were 56 similar cases with the same
                issues pending in lower courts and petition presented issue of great
                statewide importance). Accordingly, we
                           ORDER the petition DENIED.




                                         ,   •
                Saitta                                    Pickering




                cc: Hon. Nathan Tod Young, District Judge
                     Maria Pence, Esq.
                     Attorney General/Carson City
                     Douglas County District Attorney/Minden
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A